Petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit granted. The brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, February 28, 1997. The brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 28, 1997. A reply brief, if any, may be filed with the Clerk and served upon *759opposing counsel on or before 3 p.m., Wednesday, April 9, 1997. Rule 29.2 does not apply.